Citation Nr: 0206766	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This appeal arose from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  A May 1997 Board decision found that the 
claim was not well grounded, and the appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 1998, the Court vacated the Board's 
decision and remanded the claim to the Board pursuant to a 
joint motion for remand.  Subsequent to the Court's order the 
issue of entitlement to service connection for a skin 
disorder was withdrawn.

In response to the joint motion for remand, the BVA, in a 
December 1998 decision, remanded the case for further 
development, and following accomplishment of the requested 
development, the case was returned to the Board for appellate 
review.

A March 2000 Board decision denied service connection for a 
back disorder.  The claimant timely appealed the decision to 
the Court.  In June 2001, the Court vacated and remanded the 
March 2000 Board decision for readjudication in light of the 
new statutory requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).

In an October 2001 letter, the claimant was advised of his 
right to submit additional evidence and argument in support 
of his claim.  In January 2002, additional argument and 
evidence were received. 


FINDING OF FACT

A chronic back disorder was not demonstrated during the 
veteran's military service, and the preponderance of the 
evidence is against finding a link between any current back 
disability and such service. 

CONCLUSION OF LAW

A back disorder was not incurred or aggravated in active 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed.Reg. 45620 (2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that in June 1970, 
he complained of having a cold, and suffering back pain.  A 
pertinent diagnosis was not made.

On September 2, 1970, the veteran sought treatment for 
"chronic and recurring" coccyx pain.  A pertinent diagnosis 
was not made, however, he was referred to the orthopedic 
clinic.  On September 10, 1970, the veteran was seen at the 
clinic, and he reported recurrent low back pain with lifting 
or running.  He also revealed falling on his back while 
roller-skating about one year prior to this examination.  
Physical examination revealed no objective findings, and no 
pertinent diagnosis was made.

In April 1971, the veteran reported being a passenger on a 
motor bike that was struck from the rear by a car.  Although 
right calf pain was reported there were no complaints or 
findings pertaining to the back.  The impression was soft 
tissue injury.  In another April 1971 treatment record, the 
veteran complained of right leg and low back pain as a 
residual of a motor vehicle accident.  A pertinent diagnosis 
was not made.

In October 1971, the veteran reported lumbosacral muscle pain 
since a weekend football game.  Physical examination resulted 
in a diagnosis of a back contusion.  An October 1971 
Certificate for Return to School or Work indicated that the 
veteran could return to base with pain medication.  

The remainder of the service medical records are negative for 
any complaints, findings, treatment, or diagnosis of a back 
disorder.

Post service the record shows that the veteran was seen for a 
VA compensation examination in January 1995.  He reported 
injuring his back while in basic training, while assembling 
lockers, and as the result of a motorcycle accident.  X-ray 
study of the dorsal spine revealed minimal spondylosis.  
Physical examination resulted in diagnoses of a chronic mid-
back sprain, and low back pain, sprain of chronic nature.

In an October 1998 report from Agustus L. Guerrero, M.D., the 
veteran was noted to complain of mid and low back pain, 
"sparks of sharp pain" down both legs and arms, and 
occasional hand and toe numbness.  The veteran attributed 
this pain to injuries allegedly incurred during Army basic 
training.  He stated that he served from June 1970 to 
December 1971, and recounted that while dangling on crossbars 
he fell and landed on his back on sand.  Additionally, the 
veteran recalled that in-service he was a passenger on a 
motorbike that rear-ended the car in front of him.  At that 
time he reportedly "flipped into the air," landed on the 
ground, with his friend and the bike ultimately landing on 
top of him.  He indicated that this accident resulted in 
extreme lower back pain and bilateral leg numbness.  Physical 
examination resulted in a diagnosis of chronic low back pain 
syndrome.  The veteran stated that his initial back injury 
occurred while in basic training in 1970 and, since then, he 
had back problems.  

Dr. Guerrero indicated that he looked at the veteran's 
previous medical records and noted that they did not show any 
bone pathology or injury.  He stated that at the most, the 
veteran may have injured the soft tissue of his back, to 
include the muscles and ligaments.  The examiner opined that 
this may not have healed properly, but at the same time, 
noted that the veteran was not in a formal physical therapy 
program, nor was he following a regular exercise routine 
which could have addressed secondary complications from a 
back strain.  He stated that secondary complications would 
include shortening and deconditioning of the deep and 
superficial back muscles.  He concluded that there was a 
"reasonable probability" that there was a direct causal 
relationship between the veteran's current back disorder and 
the 1970 in-service injury.

Submitted in December 1998, were four statements from friends 
or family of the appellant.  A November 1998 statement from 
[redacted], indicated that he had known the veteran since 
1990.  He reported that the veteran complained about back 
problems and how those problems limited his activities.  An 
undated stated from [redacted], indicated that he had 
known the veteran since he left service, and that the 
appellant had since complained of back discomfort.  Mr. 
[redacted] noted that he had witnessed the veteran confined to 
his bed because of back pain.  An undated statement from the 
appellant's wife indicated that she has known him since 1974.  
She reported being with the veteran 24 hours a day, and that 
he complained of back pain daily.  This pain reportedly made 
simple tasks difficult and restricted his ability to get a 
good night's sleep.  In an undated statement from the 
veteran's mother-in-law she reported that the appellant was 
in a lot of pain as a result of his back problem.  

A May 1999 brain and spinal cord examination revealed no 
spinal stenosis, ongoing radiculopathy or other 
manifestations of a neurologic disorder.

At a May 1999 VA spine examination the veteran reported a 
history of injuring himself three times in the service.  The 
first occurred while in basic training when he lost his grip 
on a set of cross bars and fell four feet into a sandpit.  
This pain reportedly lasted 20 minutes, and he subsequently 
recovered.  The second incident occurred when he was lifting 
some object and had some pain.  The third incident occurred 
while playing football.  The veteran also reported a fourth 
incident where he was injured when he was hit from behind 
while riding a motorcycle.  At that time the driver fell on 
the veteran's chest, but not his back.  

Lumbosacral X-ray study revealed degenerative changes of the 
L5-S1 joints bilaterally and mild osteoarthritis.  A lumbar 
computerized tomography scan revealed mild degenerative 
changes, without evidence of disc herniation or significant 
nerve root impingement.  

The examiner stated that given that most human beings have an 
episode of back pain and are erect, the back strained-pulled 
muscle is a very common condition at any time in human 
existence.  The examiner indicated that during the veteran's 
service tenure all three injuries did not include a fracture, 
dislocation, compression fracture, spondylolisthesis or facet 
function disease.  The examiner also indicated that the 
summation by other physicians noted that most of the 
veteran's symptoms were muscular in nature.  They were not 
due to a prolapsed disk, compression of the nerve root or 
spinal stenosis.

The examiner opined that while the veteran had symptoms of 
muscle spasm, the minor injuries that he suffered in the 
service neither prevented him from being gainfully employed 
nor prevented him from working.  The examiner further opined 
that the nature of the injury was such that the loss of range 
of motion with radiculopathy, indicated that his condition in 
service was not the major contributing factor to his back 
pain.

A June 1999 electromyograph report revealed no evidence of 
lumbar radiculopathy.

In an August 1999 VA addendum, the May 1999 VA examiner 
indicated that there essentially was no conflict between the 
opinions he expressed in May 1999 and those of Dr. Guerrero.  
He stated that the veteran may have had an episode of back 
pain, but whether this caused the present disorder, and 
therefore led to his subsequent low back pain syndrome, was 
within the possibility of a soft tissue injury.  

The VA examiner took issue, however, with the possibility of 
permanent damage as a result of some minor back muscle 
injuries/spasm that the veteran may have incurred while in 
the service.  The examiner noted that his prior opinion that 
the veteran's muscles were moderately well developed was 
based on the clinical findings and clinical examination.  The 
VA examiner stated that his examination revealed no 
significant paravertebral muscle wasting or the soft tissue 
wasting.  The fact that the veteran led a sedentary lifestyle 
and had gained considerable weight were contributing factors 
to his back problems.  He noted that the veteran had a large 
protuberant abdomen that caused great stress discomfort in 
general to include back stress and back muscle weakness.

The VA examiner elaborated that no lower extremity 
neurological deficit was seen.  He also stated that muscle 
spasms were secondary to a pulled muscle, partial ruptures, 
tears of the muscle that occur from time to time from 
twisting, lifting or moving in a certain fashion.  These were 
judged not to be permanent conditions, and the examiner 
stated that muscle spasms were generally not a neurologic 
deficit.  

In reviewing the chart, the VA examiner stated that the 
nature of the injuries that the veteran suffered was of a 
minor nature, and that Dr. Guerrero was entitled to his 
opinion that his present symptoms of obesity and back pain 
were service-connected.  The VA examiner was of the opinion, 
however, that the veteran's muscle spasms were of a minor 
nature, and that his present back pain was the result of his 
obesity, sedentary lifestyle, lack of exercise and his weight 
gain.  Therefore, it was the VA examiner's opinion that the 
injuries suffered were not service-connectable.

The VA examiner further opined that there was no specific 
diagnosis, such as spinal stenosis, or compression of the 
neurocanal from fragments of a prolapsed disk.  Indeed, the 
veteran did not have a prolapsed disk.  The examiner's 
specific diagnosis was mechanical back pain syndrome.  He 
concluded that, although the veteran suffered a minor coccyx 
injury, given the fact that most people in their working life 
would have an episode of back pain, a pulled muscle, or a 
fall, these do not ultimately lead to serious disk disease, 
spinal stenosis or compression of the nerve roots.  The VA 
examiner saw no cause and effect relationship.  The current 
diagnoses were obesity, and a subjective finding of pain 
without radiculopathy.  He stated that the evidence indicated 
that the veteran did not have three of the four most serious 
lesions that were spinal stenosis, nerve root compression, 
and disk protrusion as the cause of his back pain.  X-ray 
study showed no evidence of spondylolisthesis or even 
spondylosis.  

Given all of these findings the examiner opined that the 
muscle spasm and the fall on his coccyx were unrelated to his 
present medical condition, and that it was speculative to 
state that his present condition was related directly to the 
problems that he had while in the service.

Records received in January 2002, from Hackley Hospital, for 
the period of June 14, to July 8, 1985, show that the veteran 
underwent a reversal of colostomy to a primary colocolostomy 
procedure in June 1985 as well as a Hartmann resection for 
perforated diverticulitis with pelvic abscess.  A physical 
examination performed in June 1985, noted that, other than 
complaints concerning his colostomy, the claimant was 
"otherwise healthy".  The Hackley Hospital records were 
submitted by the representative without an express waiver of 
initial consideration by the RO.  In contrast, the veteran 
expressly stated in March 2002 that he waived RO 
consideration of the additional evidence.  Any debate as to 
whether a waiver was properly presented, however, is moot 
because these records pertain to treatment for reversal of a 
colostomy.  They make no reference to any back condition.  
Hence, they are not pertinent to the issue regarding the 
veteran's entitlement to service connection for a back 
condition.  Thus, the Board will not further delay the 
adjudication of this claim by referring the evidence to the 
RO for initial review.  

Analysis

Initially, the Board notes that this matter was previously 
vacated and remanded by the Court to allow include 
consideration of the recently enacted Veterans Claims 
Assistance Act of 2000.  The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  The law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a)).  

The Court has commented that the VCAA duty to assist and 
notice provisions are procedural protections designed to 
ensure full and complete development of the claim.  Janssen 
v. Principi, 15 Vet. App. 370, 375 (2001).  The Act and 
regulations also require VA to notify the claimant of any 
information, as well as any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant which of the evidence is to be provided 
by the claimant and which VA will attempt to obtain on behalf 
of the claimant.  VA, however, is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The record reflects that the veteran has been informed of the 
criteria for establishing service connection.  Moreover, the 
record reflects that in December 1994, the RO advised the 
veteran of the evidence necessary to establish service 
connection.  In addition, the veteran was informed in the 
statement of the case and in the Board decision of March 2000 
of the evidence needed to substantiate his claim.  Overtime 
the veteran has submitted pertinent evidence and argument in 
support of his claim.  Additionally, the veteran has been 
provided VA medical examinations with regard to this claim 
and he has sought out a private physician to perform an 
examination.  Subsequent to the June 2001 Court Order 
vacating and remanding this case, the veteran was advised of 
his right to submit additional evidence and argument in 
support of his claim.  Evidence and argument were submitted, 
and the veteran has not indicated the existence of additional 
evidence pertinent to his claim.  

Accordingly, the Board is satisfied that all facts relevant 
to this claim have been properly developed, that the 
appellant has been provided proper notice, and that no 
further action need be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  Remanding to afford the RO an 
opportunity to consider the claim in light of the 
implementing regulations would serve to further delay 
resolution of the claim with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's claims on appeal.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  If arthritis develops to a compensable degree within 
one year postservice that disorder may be presumed to have 
been incurred in-service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.  

Service medical records show that the veteran originally 
complained of back pain in June 1970, but no pertinent 
diagnosis was made.  Moreover, while sought treatment in 
September 1970 for "chronic and recurring" coccyx pain, 
orthopedic examination revealed no objective findings, and no 
pertinent diagnosis was made.  Again in April 1971, he 
complained of low back pain following a motor vehicle 
accident but no pertinent diagnosis was made.  Hence, the 
Board holds that no back disability was evident at these 
times.  It must be recalled that the United States Federal 
Circuit Court of Appeals has held that, "[e]ven assuming 
arguendo that free-standing pain wholly unrelated to any 
current disability is a compensable disability, such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Such a 'pain alone' claim 
must fail when there is no sufficient factual showing that 
the pain derives from an in-service disease or injury."  
Sanchez-Benitez v. Principi,  259 F.3d 1356, 1361-2 (Fed.Cir. 
2001).

The Board observes that the veteran reported back pain in-
service in October 1971, and physical examination resulted in 
a diagnosis of a back contusion.  The preponderance of the 
evidence of record does not, however, show that an in-service 
back contusion resulted in chronic residuals of a back 
injury.  In this regard, post-service, the record reflects no 
subsequent diagnosis of any back disorder, to include back 
contusion residuals, prior to a VA examination in January 
1995, approximately twenty-three years after the veteran's 
separation from the service.  

The Board has considered statements from the veteran's 
friends and family.  The statement from [redacted],  
indicates that the appellant has suffered from back 
complaints since service.  The statement from the veteran's 
wife purports to indicate that he had back pain since she met 
him in 1974.  Two other statements report recent observations 
of the veteran's back condition.  Notably, however, while lay 
persons are competent to describe the veteran's 
symptomatology as observed and the continuity of 
symptomatology, competent medical evidence is required to 
determine the etiology of any current disability.  Thus, as 
lay persons without medical expertise or training, they are 
not competent to offer any opinion as to the etiology of any 
back condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Voerth v. West, 13 Vet. App. 117, 120 (1999).

In considering the January 1995 VA examination, while the 
examiner diagnosed mid back chronic sprain, and low back 
pain, sprain of chronic nature, he did not relate these 
disabilities to the veteran's period of service.  Granted, he 
did not exclude the possibility, but it is a fact that no 
nexus was found.

Moreover, although Dr. Guerrero in October 1998 concluded 
that there was a reasonable probability of a direct causal 
relationship between the veteran's current chronic low back 
pain syndrome and a 1970 in-service injury, the Board finds 
that this opinion does not have the same probative value as 
the 1999 VA examination.  In this respect, in October 1998, 
Dr. Guerrero indicated that it was the veteran who related 
incurring a back injury in basic training, but that a review 
of the medical records revealed "no bone pathology or 
injury."  Thus, Dr. Guerrero concluded that at the most, the 
veteran "may" have injured the soft tissue of his back, 
which would include the muscles and ligaments.  Dr. Guerrero 
also opined that this injury "may" not have healed 
properly, and that secondary complications would include 
shortening and deconditioning of the deep and superficial 
back muscles.  Dr. Guerrero, however, only offered a 
diagnosis of chronic low back pain syndrome, which is not a 
clear diagnosis of a disability as it only refers to the pain 
syndrome and not a specific finding of a disability.  

Additionally, Dr. Guerrero's opinion is of minimal probative 
value because contemporaneously created service medical 
records do not support the medical history he recited.  For 
example, there is no evidence that the veteran fell from a 
set of crossbars, no evidence that he was ever "flipped into 
the air" following a motor vehicle accident, and no evidence 
that a motor bike ever landed on top of the appellant.  
Hence, as the history relied upon is not credible, any 
opinion offered based on this faulty history is of de minimus 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 
Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993). (The Board is not bound to accept medical opinions 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.)

In contrast to Dr. Guerrero's examination report, the 1999 VA 
examiner's findings and opinions are of greater probative 
value.  In this respect, the VA examiner indicated that after 
reviewing the medical records that the injuries the veteran 
suffered during his service tenure were not manifested by 
fracture, dislocation, spondylolisthesis or facet function 
disease.  He also reviewed the medical findings of other 
physicians and determined that they found that most of the 
veteran's symptoms were of a muscular nature, and not due to 
a prolapsed disk, compression of the nerve root or spinal 
stenosis.

In his August 1999 VA addendum, the examiner stated that the 
veteran may have had an in-service episode of back pain, and 
that it was "possible" that this caused a low back pain 
syndrome.  The VA examiner took issue, however, with Dr. 
Guerrero with respect to the possibility of permanent damage 
due to some minor back muscle injuries/spasm that the veteran 
may have incurred in-service.  He noted that his opinion that 
the veteran's muscles were moderately well developed was 
based on clinical findings and examination.  The VA examiner 
stated that there was no significant muscle wasting of the 
paravertebral muscles, or wasting of the soft tissues of the 
back.  The fact that the veteran led a sedentary lifestyle 
and had gained considerable weight were contributing 
nonservice connected factors to his back problems.  Indeed, 
the examiner observed that the veteran had a large 
protuberant abdomen which caused general discomfort, back 
stress, and weak back muscles.  

The VA examiner also stated that there was no lower extremity 
neurological deficit, that muscle spasms and muscle tears 
were not permanent disorders, and that generally, a muscle 
spasm was not a neurologic deficit.  Moreover, he opined that 
the nature of the veteran's in-service injuries were minor, 
that his current muscle spasms were minor, and that his 
present back pain was the result of his nonservice connected 
obesity, sedentary lifestyle, lack of exercise and weight 
gain.  Therefore, it was the VA examiner's opinion that that 
the veteran's muscle spasm and the fall on his coccyx were 
unrelated to his present medical condition.  The examiner 
concluded that it was speculative to state that his present 
condition was related directly to his in-service problems.  
In the Board's opinion, the VA examiner's detailed analysis 
of all of the evidence is of greater probative value than the 
report provided by Dr. Guerrero, which again was based on an 
incomplete history.  

While it is true that two examiners reached differing 
conclusions, the Board does not find that this case is 
medically complex or otherwise sufficient to warrant an 
independent medical examination.  See, 38 U.S.C.A. § 5109, 
38 C.F.R. § 3.328.  In this respect, the VA examination 
report is through and comprehensive, and the opinion offered 
by Dr. Guerrero does not rise to the level of placing the 
evidence either in equipoise or in a position to call for an 
independent medical opinion. 
 
The Board notes that the representative contends that a July 
1999 VA memorandum, submitted to the 1999 VA examiner, 
contained queries which resulted in an impartial opinion.  
The Board disagrees.  The questions submitted to the 1999 VA 
examiner did not suggest the answers.  Rather, the questions 
were designed to clarify whether any current back disorder 
was related to service in light of all of the evidence of 
record.  Recommending that specific evidence be considered is 
neither inappropriate nor unfair.  Moreover, a review of the 
VA examiner's August 1999 response does not reveal that his 
independent medical judgment was undermined in any fashion.  
Therefore, the Board concludes that the opinions contained in 
the August 1999 VA addendum were procured in an impartial, 
unbiased and neutral manner.  Austin v. Brown, 6 Vet. App. 
547 (1994).  Indeed, the 1999 VA examiner reviewed the claims 
file and evaluated the veteran's subjective and objective 
symptoms in his report.  Hence, the VA examiner was aware of 
the veteran's objective and subjective symptoms when he 
considered and answered the July 1999 VA memorandum.  See 
Bielby v. Brown, 7 Vet. App. 260, 268 (1994).

In summary, the preponderance of the evidence is against a 
finding that the veteran incurred a chronic back disorder 
during service, or that compensably disabling spinal 
arthritis developed within the one year presumptive period.  
As such, service connection for a back disorder is denied.

In reaching this decision the Board acknowledges the fact 
that the 1999 VA examination appears to have been conducted 
by an examiner who is a general surgeon and not an 
orthopedist.  Significantly, however, the December 1998 Board 
remand did not mandate that the examination be conducted by 
an orthopedist.  Rather, the veteran was simply to be 
provided an orthopedic examination.  While it is arguable 
that the examination should have been conducted by an 
orthopedist, the examination provided is full and complete, 
and it provides opinions concerning the etiology of the 
appellant's current back disability.  No evidence has been 
presented showing that an orthopedist would have conducted 
any additional tests or studies to determine the etiology of 
the appellant's disorder.  As such, the 1999 VA examination 
complies with the Board's 1998 remand. 

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim; the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back condition is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

